       Case 1:20-cv-01773-GBD-RWL Document 20 Filed 04/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT SOUTHERN
DISTRICT OF NEW YORK                                                             4/23/2020
______________________________________
                                           :
Sylwia Welina Madej Manchanda,             :
                                           :                     20 Civ. 1773 (GBD) (RWL)
                           Plaintiff,      :
                                           :                     ORDER
             - against -                   :
                                           :
Immigration Services Officer Andrea Lewis, :
                                           :
                           Defendant.      :
______________________________________:

ROBERT W. LEHRBURGER, United States Magistrate Judge.

       Plaintiff has filed a motion for default judgment. (Dkt. 15.) The motion is defective.

Prior to filing a motion for default judgment, a Plaintiff must file a proposed Certificate of

Default for approval and entry by the Clerk of Court. See Fed. R. Civ. P. 55; S.D.N.Y.

Local Rule 55. Although Plaintiff has included a proposed Certificate of Default as part

of her motion, she must follow the appropriate filing sequence.

       Additionally, Plaintiff has not filed proof of service with respect to the United States

Attorney General as required by Fed. R. Civ. P. 4(i) (1) and (3) when serving an individual

who is an officer or employee of the United States. (Plaintiff has filed proofs of service

with respect to other components required to complete service; the Court does not

address here whether they are proper.)

       Accordingly, the motion for default judgment is DENIED without prejudice.

       The Clerk of Court is respectfully directed not to enter a Certificate of Default

unless and until a proper request is made and Plaintiff has completed service.

       Counsel shall comply with all Local Rules of the Southern District of New York and

the Individual Rules of the undersigned.

                                                 1
     Case 1:20-cv-01773-GBD-RWL Document 20 Filed 04/23/20 Page 2 of 2




                                 SO ORDERED.




                                 _________________________________
                                 ROBERT W. LEHRBURGER
                                 UNITED STATES MAGISTRATE JUDGE

Dated:     April 23, 2020
           New York, New York




                                      2
